 


114 HR 1179 IH: Preserving the Work Requirement for Welfare Act
U.S. House of Representatives
2015-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1179 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2015 
Mr. Reed (for himself, Mr. Ryan of Wisconsin, Mr. Boustany, Ms. Jenkins of Kansas, Mr. Tiberi, Mr. Paulsen, Mrs. Black, Mr. Marchant, Mr. Sam Johnson of Texas, Mr. Smith of Missouri, Mr. Holding, Mr. Young of Indiana, and Mr. Kline) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit waivers relating to compliance with the work requirements for the program of block grants to States for temporary assistance for needy families, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Preserving the Work Requirement for Welfare Act. 2.Prohibition on TANF waivers relating to compliance with the TANF work requirements (a)In generalNotwithstanding any other provision of law, the Secretary of Health and Human Services may not do the following: 
(1)Finalize, implement, enforce, or otherwise take any action to give effect to the Information Memorandum dated July 12, 2012 (Transmittal No. TANF–ACF–IM–2012–03), or to any administrative action relating to the same subject matter set forth in the Information Memorandum or that reflects the same or similar policies as those set forth in the Information Memorandum. (2)Authorize, approve, renew, modify, or extend any experimental, pilot, or demonstration project under section 1115 of the Social Security Act (42 U.S.C. 1315) that waives compliance with a requirement of section 407 of such Act (42 U.S.C. 607) through a waiver of section 402 of such Act (42 U.S.C. 602) or that provides authority for an expenditure which would not otherwise be an allowable use of funds under a State program funded under part A of title IV of such Act (42 U.S.C. 601 et seq.) with respect to compliance with the work requirements in section 407 of such Act to be regarded as an allowable use of funds under that program for any period. 
(b)Rescission of waiversAny waiver relating to the subject matter set forth in the Information Memorandum or described in subsection (a)(2) that is granted before the date of the enactment of this Act is hereby rescinded and shall be null and void.  